August 23, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KAEMMERER et al (U.S. Patent Application Publication No. 2017/0080831 A1) in view of Zeile et al (U.S. Patent No. 6,199,951 B1) or Handigol et al (U.S. Patent No.  10,589,642 B2).

    PNG
    media_image1.png
    194
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    262
    media_image2.png
    Greyscale

KAEMMERER et al teach the structure substantially as claimed including a seat cushion tilting apparatus of a fold-and-dive seat, the seat cushion tilting apparatus comprising:
a pair of seat cushion side frames 21 spaced from each other in a lateral direction of the fold-and-dive seat;
first and second guide brackets 22, each of which includes an upper end portion provided with a slot 26 formed therein and a lower end portion mounted on each of front end portions of the plurality of seat cushion side frames;
first and second elevating brackets 80 mounted on a front end portion of a seat cushion upper frame and mounted to overlap with the first and second guide brackets;
a tilting guide bar 16 passing through bodies of the first and second elevating brackets and inserted into the slots 26 of the first and second guide brackets 22 to be raiseable or lowerable; and
an actuator (see paragraph [0008] where  it reads “The drive can be an actuator. The drive can be an electric motor.”) so that tilting of a seat cushion is independently adjusted regardless of a position of a seatback but does not specifically teach that the motor includes a body portion 

    PNG
    media_image3.png
    140
    363
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    329
    249
    media_image4.png
    Greyscale


However, Zeile et al teach the concept of using a motor in a similar vehicle seat that uses a power drive means for powering the collapsible seat 200 between the collapsed and elevated positions. An example of such a power drive means is shown in FIG. 25 and includes a motor 330 having a motor 330 having an output shaft 332 connected to a gearbox or transmission 334. A pair of oppositely extending shafts 336 and 338 project oppositely from the gearbox 334 and are connected to universal joints 340 to individual drive shafts 342 and 344 each of which terminate in a second universal joint 346. A worm 348 projects from the second universal joint 346 and engages a corresponding worm gear in a transmission 350 fixedly mounted in a bracket 352 supported typically below the vehicle floor or support surface 206. A threaded drive nut is contained within the transmission 350 and engages a threaded rod 354. Rotation of the worm gear and the drive nut causes bi-directional translation of the rod 354. This is the same structure 
It would have been obvious and well within the level of ordinary skill n the art to modify the motor, as taught by KAEMMERER et al, to include a motor that includes a body portion connected to the plurality of seat cushion side frames to be rotatable, and an output shaft extending from the body portion and connected to the tilting guide bar to be raiseable or lowerable, as taught by Zeile et al or Handigol et al, since it would provide a better connection between the actuator and the  adjusting mechanism.
 As for claim 4, KAEMMERER et al teach that the lower end portions of the plurality of seat cushion side frames are mounted on movable rails of seat rails.
As for claim 5, KAEMMERER et al teach that a rear end portion of the seat cushion upper frame is hinged to the seat back side frames to be rotatable.

Claims 2-3, 6-7, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant argues that:
“Kaemmerer fails to disclose such features. The Examiner has taken the position that the turning and sliding joint 16 and the link 80 of Kaemmerer may correspond to the tilting bar and 
However, the Examiner considers both the “links 80” and the portion of that link that Applicant’s Representative has labeled as an “additional link “A”’ as one structure since they are connected to one another and form a one-piece structure and is therefore the equivalent of the “first and second elevating brackets 131,132” of  the present invention (see paragraph [0036] of KAEMMERER et al where it describes “The seat cushion 3 is coupled to the adaptor 60 by means of a rocker 80, wherein said rocker 80 has two ends, and a respective joint 85, 86 is provided in the region of said two ends…..”).  Nowhere in its disclosure does KAEMMERER et al describe “rocker 80”, the equivalent to the “elevating brackets” of the present invention that functions to allow the seat cushion of KAEMMERER et al to tilt in the same manner as the present invention, as two separate links or the unlabeled link to which “bolt 16” is attached as an “additional link” (see paragraph [0047] where it reads “The rocker 80 pivots forward here about the fifth joint 85, and the second bolt 16 moves forward and downward within the elongated hole 26. As a result, the seat cushion 3 is shifted forward and lowered.” It is evident that KAEMMERER et al consider the two portions as one link since KAEMMERER et al consistently refer to the structure as the “link 80” or the “rocker 80” throughout the specification. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636